Wyatt, Justice.
1. Mrs. Esther L. Martin filed suit in Eulton County Superior Court seeking an injunction restraining the City of Atlanta from interfering with or trespassing on the property described as 22 Memorial Drive, S. W., Atlanta, Georgia, alleged to be the property of the plaintiff. The defendant filed a general demurrer to the petition as amended. The court below sustained the demurrer, and the exception is to this order. It is impossible to determine exactly what the plaintiff has attempted to allege. It is evident, however, that she believes that the ruling in City of Atlanta v. Aycock, 205 Ga. 441 (53 S. E. 2d, 744), declaring the so-called “Slum Clearance Ordinance” unconstitutional, makes illegal the action of the City of Atlanta pursuant to an ordinance enacted subsequently to the above decision. The ordinance is not alleged, nor is this or any other ordinance of the City of Atlanta attacked as unconstitutional. There is no allegation that the City of Atlanta has destroyed, or is attemping to destroy, any property of the plaintiff. There are allegations to the effect that an inspector for the City of Atlanta called at the home of the plaintiff, but that “petitioner was not available for conference or service of any papers, that said inspector continued his inspecting of her property *843front, and rear, causing confusion, uncertainty, high tension, and a nervous condition around petitioner and those living on her property.” It requires no authority to demonstrate that the petition fails to allege any fact upon which relief can be granted. Accordingly, the ruling of the court below sustaining the general demurrer to the petition as amended was not error.
No. 17056.
May 8, 1950.
Esther L. Martin, in propria persona.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, for defendant.

Judgment affirmed.


All the Justices concur.